Citation Nr: 0414247	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for residuals of trench 
mouth, to include disability of the mouth and teeth.

2.  Entitlement to service connection for stomach disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1944 to 
June 1946. This appeal arises before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for trench mouth with loss 
of teeth.

In August 2003, the RO also denied the veteran's claim 
characterized as service connection for stomach condition due 
to loss of teeth prior to discharge.  This issue will be 
addressed in the REMAND section below.

In October 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.  

REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

Hospital records regarding the veteran's stomach disorder 
have not been received.  At his October 2003 hearing, the 
veteran indicated that he experienced a problem with his 
stomach in 1975 while working, and was taken to Hartford 
Hospital for treatment.  Although the RO sent the veteran a 
letter in May 2003 requesting a signed consent form, consent 
from the veteran was not obtained, and medical records were 
not secured from Hartford Hospital.  Therefore, the RO shall 
request consent from the veteran, and obtain treatment 
records from Hartford Hospital, for treatment of his stomach 
problems in 1975.

Furthermore, according to his Notice of Disagreement (NOD) 
filed in March 2003, the veteran indicated that his stomach 
had been bothering him since his discharge from service.  In 
an August 2003 rating decision, the RO denied service 
connection for stomach condition due to loss of teeth prior 
to discharge.
Later in August 2003, the veteran submitted a Notice of 
Disagreement (NOD) regarding the above-denied claim, and 
stated that since his discharge from service, he has had 
trouble with his stomach caused by trench mouth.  As the 
veteran has filed a timely NOD with the agency of original 
jurisdiction, the Board is required to remand this issue to 
the RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO shall contact the veteran and 
request a signed consent form.  The RO 
shall then obtain the veteran's treatment 
records from January 1, 1975 through 
December 31, 1975, from Hartford Hospital 
in Hartford, Connecticut, in regard to his 
treatment for stomach problems.  

2.  A Statement of the Case should be 
issued concerning the veteran's claim 
seeking entitlement to service connection 
for stomach disability due to trench 
mouth.
If, and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).  
  
3.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for residuals of trench mouth.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for residuals of trench mouth, 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




